Citation Nr: 1821042	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to January 31, 2010 for the grant of service connection for diabetes mellitus and its complications.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetes mellitus and complications (erectile dysfunction (ED) and peripheral nerve disease of the lower extremities), effective January 31, 2011.  An interim (July 2012) rating decision found the November 2011 rating decision that granted service connection for diabetes mellitus was based, in part, on clear and unmistakable error (CUE), and amended the decision, assigning January 31, 2010 as the effective date of service connection for diabetes mellitus and its complications of ED and lower extremities peripheral nerve disease (as well as right eye diabetic retinopathy and upper extremities peripheral neuropathy).  In October 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Veteran's representative did not appear for the hearing, but submitted an appellate brief in March 2018.

In a March 2018 appellate brief, the Veteran's representative argued that a January 2012 statement constituted timely notices of disagreement (NODs) with the ratings assigned for lower extremity peripheral neuropathy and a denial of service connection for a rash of the neck by the November 2011 rating decision and that an August 2012 statement constituted timely NODs with the ratings assigned for upper extremities peripheral neuropathy by the July 2012 rating decision.  The representative also noted the Veteran alleges his service-connected disabilities render him unemployable.  The matters of whether the Veteran timely filed NODs with the November 2011 and July 2012 rating decisions and seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

FINDINGS OF FACT

1. The first communication from the Veteran expressing intent to file a claim of service connection for diabetes mellitus and its residuals was received by VA on January 31, 2011.

2. An effective date of January 31, 2010, has been assigned for the award of service connection for diabetes mellitus and its residuals.


CONCLUSION OF LAW

An effective date prior to January 31, 2010, for the award of service connection for diabetes mellitus and its residuals is not warranted.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the November 2011 and July 2012 rating decisions on appeal granted service connection for diabetes mellitus and its residuals and assigned effective dates for the awards, statutory notice had served its purpose, and such notice is no longer necessary.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Veteran and his representative have not raised any other issues regarding VA's duties to notify and assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service personnel records show he served in the Republic of Vietnam during the Vietnam Era, from December 1968 to December 1969.

In June 1989, the Veteran filed a claim for service connection for cellulitis of the feet.

An April 1999 VA treatment record notes new onset diabetes mellitus was diagnosed.

Diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) later held that the effective date of the regulation should be May 8, 2001 pursuant to 38 U.S.C. § 1116 (c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

The Veteran filed a claim for service connection for diabetes mellitus and its residuals on January 31, 2011.  

On June 2011 VA examination, diabetes mellitus was diagnosed.  The examiner noted it was first diagnosed in 1997.
In a June 2012 NOD, the Veteran contended an effective date of July 2006 was warranted for service connection for diabetes mellitus because it was then first diagnosed by VA treatment providers, and records of such treatment amounted to an informal claim for service connection.   

In an August 2012 statement, the Veteran reported diabetes was diagnosed in April 1999.

At the October 2017 Board hearing, the Veteran reported diabetes mellitus was diagnosed by VA treatment providers in 1997 but that he was not aware a claim for service connection needed to be filed until he did so in January 2011.  

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2).  

The record reflects that the Veteran served in the Republic of Vietnam and has diabetes mellitus.  Accordingly, he is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide-exposure related disease between September 25, 1985, and May 3, 1989; or if there was a claim for such benefit pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c).  Under 38 C.F.R. § 3.816(c)(1), if the class member's claim was received between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except if the claim was received within one year from the date of the class member's separation from service, in which case the effective date shall be the first day following the date of the class member's separation from service.  See 38 C.F.R. § 3.816(c)(2), (3).    

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The critical question in this matter is when the Veteran first filed a claim seeking service connection for diabetes mellitus and its residuals (as the effective date of an award of service connection cannot be earlier than the date of receipt of the claim, unless the claim was filed within one year following separation from service or if the award of compensation is due to a liberalizing change in the law or an administrative issue).  

A close review of the record found that the first communication from the Veteran to VA expressing intent to seek service connection for diabetes mellitus and its residuals was received on January 31, 2011.  The Board acknowledges that the Veteran began seeking VA treatment for diabetes mellitus and its residuals prior to January 31, 2011.  However, he is not shown to have filed a formal or informal application for service connection for diabetes mellitus and its residuals prior to January 31, 2011.  Regarding his specific contention that the initial diagnosis of diabetes mellitus constituted an informal claim of service-connection, the Board observes that under 38 C.F.R. § 3.155 an informal claim is a communication or action expressing an intent to apply for a benefit administered by VA, and must identify the benefit sought.  There is no provision in VA law for a medical record of VA diagnosis or treatment for a disability to be considered a claim of service connection for such disability, without a communication or action by the Veteran expressing intent to file a claim.  As records of the Veteran's initial diagnosis of diabetes do not include a communication from him expressing intent to file a claim for service connection for such disease, they may not be considered an informal claim for service connection.  Under such circumstances the effective date of an award of service connection is not based on the earliest medical evidence of treatment for the disability at issue, but on the date that the application upon which service connection was awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  

Notably, the Veteran filed a claim pertaining to another disability between his separation from service and January 2011 (for cellulitis in 1989, denied by a November 1989 rating decision), and was not unfamiliar with the VA claims process; nothing in the record reflects that a claim seeking service connection for diabetes mellitus and its residuals was sent to, or received by, VA prior to January 31, 2011.  

As service connection for diabetes mellitus was granted pursuant to a liberalizing issue, 38 C.F.R. § 3.114 is for application, and the July 2012 rating decision ultimately assigned January 31, 2010 as the effective date for service connection for the diabetes mellitus and its residuals because the Veteran's claim was received more than one year after the effective date of the liberalizing law (May 8, 2001).  (An effective date prior to January 31, 2010 is not permitted under 38 C.F.R. § 3.114(a)(3) because a claim was not received within one year of when the liberalizing law took effect in May 2001.)

For similar reasons, an effective date prior to January 31, 2010 is not permitted under Nehmer.  The Veteran was not denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989, and a claim for such benefit was not pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law (as the Veteran did not refile a claim seeking service connection until January 2011).  See 38 C.F.R. § 3.816(c).  

The Board is sympathetic to the Veteran's situation, but is bound by governing law and regulations, and has no authority to awards benefits not authorized by governing law.  Because the Veteran is not shown to have filed a formal or informal application for service connection for diabetes mellitus and its residuals prior to January 2011, VA is precluded from granting an effective date for the grant of service connection for the diabetes mellitus and its residuals prior to January 31, 2010.  As the RO has already assigned the earliest possible effective dates under governing law given the undisputed dispositive facts in this case, the law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the foregoing, the Board finds that an effective date prior to January 31, 2010 for the grant of service connection for diabetes mellitus and its complications is not warranted, and that the appeal in this matter must be denied.  





ORDER

An effective date prior to January 31, 2010, for the award of service connection for diabetes mellitus and its complications is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


